PER CURIAM.
This cause having, heretofore been submitted to the Court on Petition for Writ of Certiorari upon the transcript of record and briefs to review the order of the Circuit Court for Marion County in said cause bearing date August 18, 1954, and before consideration of said cause' the attorneys for the petitioner and for the respondent filed a'joint stipulation agreeing for the entry - of an order by this Court in the cause granting the Petition for Writ of Certiorari and quashing the order of the court below denying the motion of petitioner to dismiss the complaint, it is, therefore, ordered that Writ of Certiorari herein be and the same is hereby granted and the order of the Circuit Court of Marion Coun*690ty’ bearing date August 18, 1954, be and the same is hereby quashed.
ROBERTS, C. J., and THOMAS, HOB-SON and DREW, JJ., concur.